Exhibit 10.36

 

March 20, 2003

 

 

Dear Greg:

 

As a member of the Yahoo! Inc. (“Yahoo!”) Senior Leadership team, you have the
ability to make a significant contribution to the operational and financial
performance of the company through your leadership role and in the performance
of your daily job responsibilities.  We are therefore pleased to inform you of
your compensation package effective January 1, 2003.

 

Your base salary for 2003 is anticipated to be $450,000, subject to company-wide
focal review.  We also anticipate that your bonus for 2003 will be determined by
the Executive Incentive Plan (“EIP”) to be approved by Terry Semel and
communicated during the first quarter of 2003.  This EIP replaces any of your
existing bonus arrangements, effective January 1, 2003.  Upon approval, EIP plan
guidelines and rules will be disseminated for more details.  As will be set
forth in the rules, the EIP may be changed (including retroactively) without
notice at the Company’s discretion.

 

Effective December 11, 2002, you were granted additional stock options to
purchase 100,000 shares of Yahoo!’s Common Stock under Yahoo!’s 1995 Stock
Option Plan, as amended, (the “Plan”) pursuant to the terms of a stock option
agreement for such options (“Stock Option Agreement”).  The exercise price for
these options will be $16.46.  The Stock Option Agreement will specify that all
options described above will vest in equal monthly installments over the
subsequent 48 months, and will provide that such options (to the extent vested
and exercisable) may be exercised for a period of 90 days after the date of
termination as specified by the Plan.

 

Additionally, you will remain eligible to participate in the regular Yahoo!
health insurance benefits and other employee benefit plans established by the
company generally for its employees.

 

Finally, in lieu of the mortgage subsidy provided in your original offer letter
dated March, 19, 2001, we have agreed that Yahoo! will provide you the following
payments (grossed up) on each of the following anniversaries of your having
closed escrow on your Bay Area home:

 

* $23,000 on the first anniversary,

 

* $16,000 on the second anniversary, and

 

* $8,000 on the third anniversary.

 

Of course, each of these payments will be contingent upon your continued
employment with Yahoo! on the respective due date.

 

Please understand that this letter and any statements by Yahoo! employees do not
constitute a contract of employment for any specific period of time.  This
letter reaffirms an “employment at will” relationship that may be terminated at
any time by you or Yahoo!, with or without cause and with or without notice.

 

Our signature on this letter also confirms our continued mutual agreement to
binding arbitration, as defined under the California Arbitration Act, under the
rules of the American Arbitration Association, should there be any dispute
related to the termination of our employment relationship or the terms of your
employment relationship with Yahoo!.

 

We are very optimistic about our opportunity to achieve or exceed our internal
goals and are looking forward to seeing what we can achieve together as a senior
leadership team.

 

/s/ Daniel Rosensweig

Dan Rosensweig

Chief Operating Officer

Yahoo! Inc.

 

--------------------------------------------------------------------------------


 

I accept these terms of employment with Yahoo! Inc. and agree to the terms and
conditions outlined in this letter.

 

 

/s/ GREGORY COLEMAN

 

3/21/03

 

Signature

 

Date

 

2

--------------------------------------------------------------------------------